Citation Nr: 1100624	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen 
the Veteran's previously denied claim for an effective date 
earlier than February 29, 1996, for the grant of service 
connection for PTSD.  

3.  Entitlement to service connection for respiratory problems.  
 
4.  Entitlement to service connection for a sleep disorder.   

5.  Entitlement to service connection for impaired sight.    

6.  Entitlement to service connection for hearing loss.   



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to May 1970.                 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.      

The claim for an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO granted service 
connection for PTSD, at 30 percent disabling, effective February 
29, 1996.  

2.  In July 1997, the Veteran appealed to the Board the assigned 
effective date for the award of service connection for PTSD.  

3.  The Board denied the Veteran's claim for an earlier effective 
date for the award of service connection for PTSD in an 
unappealed December 2000 decision that became final.

4.  In February 2006, the Veteran filed a claim to reopen his 
claim for an earlier effective date for the award of service 
connection for PTSD.  

5.  In the September 2006 rating decision on appeal, the RO 
denied the Veteran's February 2006 claim for an earlier effective 
date for the award of service connection for PTSD.

6.  VA has not received new and material evidence that warrants a 
reopening of the Veteran's claim for an earlier effective date 
for the award of service connection for PTSD.  

7.  The Veteran served in the Republic of Vietnam between 
September 1968 and June 1969.  

8.  The Veteran maintains that his presumed exposure to 
herbicides during his service in Vietnam caused him to incur 
several disorders, to include respiratory, sleeping, vision, and 
hearing disorders.    

9.  None of the Veteran's claimed disorders at issue in this 
matter manifested during the Veteran's active military service or 
within one year of discharge from service in May 1970.

10.  A respiratory disorder is not directly or presumptively 
related to service.   

11.  A sleep disorder is not directly or presumptively related to 
service.   

12.  A vision disorder is not directly or presumptively related 
to service.   

13.  A hearing loss disorder is not directly or presumptively 
related to service.   

CONCLUSIONS OF LAW

1.  A December 2000 Board decision that denied the Veteran's 
claim for an effective date earlier than February 29, 1996 for 
the award of service connection for PTSD is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been submitted to reopen 
the claim for an earlier effective date for the award of service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  A respiratory disorder was not incurred in or aggravated by 
service, nor may it be presumed related to service.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2010).

4.  A sleep disorder was not incurred in or aggravated by 
service, nor may it be presumed related to service.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2010).

5.  A vision disorder was not incurred in or aggravated by 
service, nor may it be presumed related to service.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2010).

6.  A hearing loss disorder was not incurred in or aggravated by 
service, nor may it be presumed related to service.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been properly 
developed for appellate purposes.  The Board will then address 
the merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim. Id.

VA provided several notification letters to the Veteran between 
February 2006 and August 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate his claims, and of the elements 
of his claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) 
(notice need not be Veteran specific, provide alternative 
diagnostic codes or ask the Veteran to submit evidence indicative 
of daily life impairment); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA 
advised the Veteran of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claims.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And, though the 
Veteran was not provided with complete VCAA notification prior to 
the adverse rating decision on appeal, following full 
notification the RO readjudicated his claims in supplemental 
statements of the case of record.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  See also 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may 
be cured by a new VCAA notification letter followed by a 
readjudication of the claim).  Based on this background, the 
Board finds VA's untimely notice in this matter to be harmless 
error.

The VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  For the claims decided here, the RO retrieved 
relevant medical evidence.  And the Veteran has been afforded the 
opportunity to appear before one or more hearings to voice his 
contentions.  

The Board notes that VA did not provide the Veteran with medical 
examination and opinion for the service connection claims on 
appeal, which are decided here.  A VA medical examination and 
opinion is required only when a reasonable possibility exists 
that such assistance would aid in substantiating a claim.  38 
U.S.C.A. § 5103A.  VA's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; and (3) an indication that the disability 
may be associated with the Veteran's service; but (4) 
insufficient medical evidence on file for the Secretary to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  See also Duenas v. Principi, 18 Vet. App. 512 (2004).

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in substantiating 
his claims to service connection.  The record indicates that none 
of the disorders at issue (respiratory, sleeping, visual, 
hearing) manifested during service, during an applicable 
presumptive period following service, or is otherwise related to 
service under the code.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2010).  Conducting a medical examination for the purpose 
of rendering a nexus opinion would serve no purpose therefore.  

Indeed, an evidentiary foundation for a medical nexus opinion is 
lacking for each claim here.  In making this assessment, the 
Board has reviewed the Veteran's own lay statements regarding the 
way in which he claims to have developed the claimed disorders 
due to his exposure to herbicides in Vietnam, which is presumed 
under VA legislation.  38 C.F.R. § 3.309.  As will be further 
detailed below, the Board will concede such exposure.  However, 
the Veteran, as a lay person, is not competent to provide medical 
evidence that demonstrates a link between his disorders and his 
presumed exposure in the late 1960s, or generally to his service 
between 1968 and 1970.  He is not a credible witness on the issue 
of whether he incurred a disease during service.  See Bardwell v. 
Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a 
medical examination when there is  no credible evidence of an 
event, injury, or disease in service).  As will be detailed 
further, the evidence here does not establish that the Veteran 
had a disease, injury, or event in service that caused a current 
respiratory, sleeping, visual, or hearing disorder.  All that has 
been established here is that he is presumed to have been exposed 
to herbicides, not that that exposure caused an injury or 
disease.  

As such, no reasonable possibility exists that medical 
examination and opinion would aid the Veteran in substantiating 
the service connection claims here.  38 U.S.C. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i); Duenas and McLendon, both supra.

As for the Veteran's claim to reopen a claim for an earlier 
effective date, the Board notes that VA has no duty to provide 
the Veteran with medical examination and opinion in response to a 
claim to reopen as it is the Veteran's responsibility in such a 
claim to generate new and material evidence that would warrant a 
reopening of the claim, or that would warrant the provision of a 
medical examination and/or opinion.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 
(Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and 
finding that, "without the introduction of new and material 
evidence, VA is not required to provide a medical examination or 
opinion").  As will be detailed further below, the record 
contains no new and material evidence since the final December 
2000 Board decision that denied the Veteran's claim for an 
earlier effective date for the service connection finding for 
PTSD.  As such, no examination need be forthcoming for this claim 
either.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Claim to Reopen the Claim for an Earlier Effective Date

The Veteran originally claimed service connection for PTSD in 
July 1990.  The RO denied his claim, which the Veteran appealed 
to the Board.  In a January 1993 decision, the Board denied the 
Veteran's claim.  As the Veteran did not appeal that decision, 
the decision became final.  38 C.F.R. § 20.1100.  

In February 1996, the Veteran filed a claim to reopen his claim 
for service connection for PTSD.  The RO initially denied the 
Veteran's claim in September 1996.  In a November 1996 rating 
decision, however, the RO reversed its earlier denial, and 
granted the Veteran's claim to reopen, and his claim to service 
connection.  In that November 1996 rating decision, the RO found 
clear and unmistakable error (CUE) in the previous denial.  
38 C.F.R. § 3.105.  

The RO rated the Veteran's PTSD as 30 percent disabling, 
effective the date of his claim to reopen on February 29, 1996.  
38 C.F.R. § 3.400.  In response, in December 1996, the Veteran 
contested the assigned effective date for the grant of service 
connection, arguing that an earlier date should be assigned.  He 
appealed that issue to the Board in July 1997.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

In a December 2000 decision, the Board denied the Veteran's claim 
for an effective date earlier than February 29, 1996 for the 
grant of service connection for PTSD.  The Board held that the 
appropriate effective date in his matter was the date of the 
Veteran's claim to reopen his claim for service connection.  As 
the Veteran did not appeal that decision, the decision became 
final as well.  38 C.F.R. § 20.1100.  

In February 2006, the Veteran filed a claim to reopen his claim 
for an effective date earlier than February 29, 1996 for the 
grant of service connection for PTSD.  In the September 2006 
rating decision now on appeal, the RO denied the Veteran's claim.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying earlier 
effective date claim therefore, the Board must first decide 
whether VA has obtained new and material evidence since the final 
Board decision in December 2000 that denied the Veteran's claim 
for an earlier effective date.  

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant.  Id.

Again, the Board denied the Veteran's earlier effective date 
claim in December 2000.  To determine whether new and material 
evidence has been submitted since then, the Board must compare 
the evidence of record at the time of that decision with the 
evidence of record received since that decision.

The relevant evidence of record before the Board's December 2000 
decision consisted of: a March 1989 private report that notes a 
diagnosis of PTSD; a January 1991 VA compensation examination 
report which found that the Veteran did not have PTSD; the 
February 1991 rating decision that denied the Veteran's initial 
service connection claim for PTSD; a January 1993 Board decision 
that denied the Veteran's claim to service connection for PTSD; 
the Veteran's February 1996 claim to reopen the service 
connection claim for PTSD; a September 1996 rating decision that 
denied the Veteran's claim to reopen his claim to service 
connection for PTSD; the November 1996 rating decision that 
granted service connection for PTSD, in which the RO found CUE in 
a previous rating decision denying the Veteran's claim; the 
Veteran's many statements of record in which he argues that he is 
entitled to an earlier effective date for the grant of service 
connection for PTSD because the record, at the time of the RO's 
initial denial in February 1991, contained the March 1989 private 
report noting a PTSD diagnosis; and a February 2000 Board 
decision in which the Board found that the January 1993 Board 
decision - which denied the Veteran's initial service connection 
claim for PTSD - was not CUE.  Based on this evidence, the Board, 
in the final December 2000 decision, denied the Veteran's claim 
to an earlier effective date.  

The relevant evidence of record included in the claims file since 
the final December 2000 Board decision consists of the Veteran's 
statements reiterating his previous contentions that an earlier 
effective date is due here because the record contained in 1990 
sufficient evidence for a grant of service connection for PTSD.  
These statements certainly amount to new evidence in the claims 
file.  However, none of the Veteran's statements can be deemed 
material evidence.  When considered with previous evidence of 
record, the Veteran's statements dated after December 2000 do not 
add to the record any evidence that was not then available to the 
Board.  His many statements are mere reiterations of the 
assertions considered by the Board in its final December 2000 
decision.  38 C.F.R. § 20.1100.  None of his statements provides 
evidence that contests the original finding that the Veteran 
filed his claim to reopen his claim for service connection in 
February 1996, and not earlier.  See 38 C.F.R. § 3.1(p) (a 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit).  
See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) 
(holding that, while the Board must interpret a veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran).  

Parenthetically, the Board notes that the dates on which the 
Veteran filed his claims in this matter are controlling, not the 
medical evidence of record.  That is because the medical evidence 
- some of which reflects that the Veteran was diagnosed with PTSD 
prior to February 1996 - is not controlling when determining an 
appropriate effective date in a case such as this.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  See also Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (mere presence of evidence in the record of 
the existence of a disability does not establish an intent to 
seek service connection.  To establish a claim, the Veteran must 
assert the claim expressly or impliedly).

In summary, the Veteran clearly claimed entitlement to an earlier 
effective date in December 1996, stating that a date earlier than 
February 29, 1996 should be assigned for service connection for 
PTSD.  That claim remained on appeal until the Board finally 
denied it in December 2000.  Since then, VA has received many 
statements from the Veteran contending that an earlier effective 
date is warranted because he had PTSD prior to February 1996, and 
because he filed a claim for PTSD as early as 1990.  But the 
record does not contain any new evidence that is material - i.e., 
evidence that indicates that the Veteran submitted into the 
record a statement prior to February 29, 1996, indicating that he 
wished to file a claim to reopen his claim for service connection 
for PTSD.  38 C.F.R. § 3.156. 

As such, the record contains no new and material evidence to 
reopen the claim for an effective date earlier than February 29, 
1996 for the award of service connection for PTSD.  38 C.F.R. § 
3.156.  

III.  The Claims for Service Connection

In June 2006, the Veteran filed original service connection 
claims for respiratory, sleeping, vision, and hearing disorders.  
He contends that he incurred these disorders as a result of his 
service in Vietnam, and his exposure to herbicides there.  In the 
September 2006 rating decision on appeal, the RO denied his 
claims.  For the reasons set forth below, the Board agrees with 
that decision.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and who has one of 
the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed 
to have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA has amended 
38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic 
B-cell leukemias, Parkinson's disease, and ischemic heart disease 
to the list of diseases associated with exposure to certain 
herbicide agents.   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  
38 C.F.R. § 3.309(e) provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

The Board notes moreover that a separate presumption to service 
connection may be found under 38 C.F.R. § 3.309(a), wherein 
certain disorders may be presumed related to service if 
manifestation occurs within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).   

With regard to service connection on a presumptive basis, the 
Board finds the preponderance of the evidence to be against the 
Veteran's claims.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  Although the record 
demonstrates that the Veteran served in the Republic of Vietnam 
in the late 1960s, the record does not indicate that he developed 
any of his claimed disorders while in Vietnam, within one year of 
his service there, or within one year of leaving active service 
in May 1970.  38 C.F.R. §§ 3.309, 3.307, 3.313.  

The Veteran's service treatment records are negative for each of 
his claimed disorders.  The Board does note that, in March 1968, 
the Veteran was prescribed with glasses for impaired vision, 
which enabled the Veteran 20/20 corrected vision in each eye.  
This evidence shows that the Veteran had a refractive error of 
the eye.  Refractive errors of the eye, as with congenital or 
developmental defects, are not diseases or injuries within the 
meaning of the applicable VA legislation. 38 C.F.R. §§ 3.303(c), 
4.9 (2010).  Such disorders are part of a life-long defect, and 
are normally static conditions, which are incapable of 
improvement or deterioration.  See VAOGCPREC 67- 90 (1990) 
(O.G.C. Prec. 67-90).  As such, the prescription for eye glasses 
may not be construed as evidence of a vision disorder.  Moreover, 
the earliest post-service medical evidence of record is found in 
private treatment records dated in the late 1980s.  Importantly, 
none of these records provides information on the Veteran's 
claimed disorders - respiratory, sleeping, vision, or hearing.  

As no evidence indicates that the Veteran developed his claimed 
disorders while in Vietnam, within one year of his service there, 
or within one year of leaving active service in May 1970, 
presumptive service connection is unwarranted here.  38 C.F.R. §§ 
3.309, 3.307, 3.313.  

Nevertheless, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim of 
service connection must still be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).

Direct service connection under 38 C.F.R. § 3.303 will be granted 
where the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In this matter, the Board finds service connection unwarranted on 
a direct basis as well.  See Alemany, supra.  As indicated, the 
Veteran's service treatment records are negative for any of his 
claimed disorders.  As was indicated earlier, the earliest 
medical evidence of record is dated nearly 20 years following 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection).  
The Veteran did not claim service connection for any of the 
disorders at issue here until 2006, approximately 36 years 
following service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  And the third element 
of Pond is not established here because the record contains no 
medical evidence of a nexus between service and any of the 
claimed disorders.  See Pond, supra.   

The Board has reviewed the many statements of record from the 
Veteran, which contend that he has these disorders, and that each 
relates to service due to herbicide exposure.  The Board notes 
that lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Indeed, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As 
such, the lay statements from the Veteran in which he describes 
symptoms he may experience may be of probative value with regard 
to whether the Veteran experiences these disorders, and to what 
extent they might be disabling.  Laypersons, however, are 
generally not capable of opining on matters requiring medical 
knowledge (e.g., whether a disorder relates to service).  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The lay 
statements regarding the etiology of the Veteran's disorders are 
of no probative value, therefore.  In short, the Veteran does not 
possess the requisite medical training and expertise to comment 
competently on whether any of his claimed disorders relates to 
service in Vietnam between 1968 and 1969.      
 
As such, the Board finds service connection unwarranted, on 
either direct or presumptive bases, for respiratory, sleeping, 
vision, or hearing disorders.  As the preponderance of the 
evidence is against the Veteran's claims, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  New and material evidence to reopen the Veteran's claim for 
an effective date earlier than February 29, 1996, for the grant 
of service connection for PTSD, has not been received, and the 
appeal as to this issue is denied.

2.  Entitlement to service connection for respiratory problems is 
denied.   
 
3.  Entitlement to service connection for a sleep disorder is 
denied.     

4.  Entitlement to service connection for impaired sight is 
denied.      

5.  Entitlement to service connection for a hearing disorder is 
denied.     


REMAND

The Board finds additional development warranted with regard to 
the Veteran's increased rating claim for PTSD.  

First, it appears that the Veteran has been detained by the State 
of Minnesota in a facility there since the early 1990s.  Although 
the record contains some medical evidence reflecting the 
Veteran's detention there, it appears that additional relevant 
evidence pertaining to his detention - medical or otherwise - is 
likely outstanding.  An effort to retrieve all relevant 
information dated since detention began should be made.  

Second, an additional attempt should be made to conduct VA 
medical examination of the Veteran's PTSD.  

The record indicates that the Veteran has been unable to leave 
the premises of the facility at which he has been detained.  

The RO scheduled VA compensation examinations for the Veteran to 
assess his service-connected PTSD.  The record indicates that the 
examinations were canceled in May 2006, May 2007, and September 
2007 due to the Veteran's failure to report for the examinations.    

In an April 2008 letter, the facility where the Veteran has been 
detained stated that it cannot transport the Veteran to a VA 
facility to conduct an examination, but stated that they would 
accommodate a VA examiner to conduct an examination on their 
premises.  The record indicates that VA did not thereafter 
attempt to conduct an examination of the Veteran at the facility 
at which he is detained.  

The U.S. Court of Appeals for Veterans Claims (Court) addressed 
this issue previously.  See Bolton v. Brown, 8 Vet. App. 185 
(1995), quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(VA must 'tailor [its] assistance to the peculiar circumstances 
of confinement . . . [as incarcerated Veterans] are entitled to 
the same care and consideration given to their fellow [non-
incarcerated] Veterans).  Under Bolton, VA may need to obtain a 
fee-basis examination due to the detention, or may need to 
arrange for a VA examiner to perform the examination in the 
facility where the Veteran is detained.  

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be undertaken to ensure 
that all records pertaining to the 
Veteran's detention with the Minnesota 
facility are included in the claims file.  

2.  To the extent feasible, the RO should 
arrange for an appropriate examination in 
order to determine the nature and severity 
of the Veteran's service-connected PTSD.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  Any indicated diagnostic tests 
and studies should be accomplished.        

3.  The examiner should then advance an 
opinion on the degree of disability the 
Veteran currently experiences due to his 
PTSD.  The examiner should also 
specifically address the other psychiatric 
disorders the Veteran has been diagnosed 
with, and state whether symptomatology 
associated with those disorders is separate 
and apart from his PTSD.  See 38 C.F.R. § 
4.130 (2010). 

4.  The examiner should also review the 
criteria noted under Diagnostic Code 9411 
of 38 C.F.R. § 4.130.  The examiner should 
opine on whether the PTSD symptomatology 
manifested by the Veteran approximates the 
criteria for any of the ratings in excess 
of 30 percent.  

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


